DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-37, 39-40 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yaakoby (US PG Pub No. 2017/0016327).
Regarding claim 36, Yaakoby teaches A linear reciprocating engine, comprising: 
a cylinder having a first combustion chamber (49 figure 5 paragraph 51) at a first end (45 figure 5) and a second combustion chamber (51 figure 5 paragraph 51) at an opposing second end (47 figure 5); 
a chamber located external to the cylinder; a piston configured to be slidably mounted within the cylinder; (30 figure 5)
a piston rod (42, 43 figure 22) including a first piston rod (42 figure 22) portion and a second piston rod portion (43 figure 22), wherein the first piston rod portion (42 figure 22) extends through the first combustion chamber (49 figure 5) and the second piston rod portion (43 figure 2) extends through 51 figure 5 paragraph 51), and the first piston rod portion (42 figure 22) or the second piston rod portion (43 figure 22) extends into the chamber; (49 and 51 figure 5)
at least one first opening (55 figure 22 paragraph 53) in the first piston rod portion configured to move into and out of the first combustion chamber to selectively communicate gas to the first combustion chamber; and 
at least one second opening (53 figure 22 paragraph 53) in the second piston rod portion configured to move into and out of the second combustion chamber to selectively communicate gas to the second combustion chamber, 
wherein the piston rod is configured such that when the at least one first opening is outside the first combustion chamber and the at least one second opening is outside the second combustion chamber, pressure buildup occurs in the piston rod (paragraphs 83 figure 10 and 11 second combustion chamber… boosting pressure within second combustion chamber… examiner states that the same will occur in the first combustion chamber).
Regarding claim 37, Yaakoby teaches wherein the chamber includes a vestibule (30 figure 5).
Regarding claim 39, Yaakoby teaches wherein the chamber is adjacent to the first combustion chamber or the second combustion chamber (30 figure 5).
Regarding claim 40, Yaakoby teaches wherein the piston rod is configured such that: 
when the at least one first opening is inside the first combustion chamber, pressurized air is released into the first combustion chamber, and (paragraph 83 figure 10 and 14 and paragraph 53)
when the at least one second opening is inside the second combustion chamber, pressurized air is released into the second combustion chamber (paragraphs 83 air in 53 will be compression and released into the combustion chamber and combusted)

Allowable Subject Matter
Claim 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yaakoby (US PG Pub No. 2017/0016327) teaches A linear reciprocating engine, comprising: 
a cylinder having a first combustion chamber at a first end and a second combustion chamber at an opposing second end; 
a first cylinder head located at an end of the first combustion chamber; a second cylinder head located at an end of the second combustion chamber; 
a piston slidably mounted within the cylinder; and a piston rod including at least one piston rod portion extending through the first combustion chamber and the second combustion chamber, the at least one piston rod portion having at least one first port located on a first side of the piston and at least one second port located on a second side of the piston, opposite the first side of the piston, 
however the prior art of record fails to show or adequately teach
wherein the at least one piston rod portion includes a passageway configured to communicate gas flow therethrough, 
wherein the piston rod is slidable to a first position where the at least one first port and the at least one second port are blocked to enable a pressure build up in the passageway, 
wherein the piston rod is slidable to a second position where the at least one second port is open to release pressurized air into the second combustion chamber, and wherein the piston rod is slidable to a third position where the at least one first port is open to release pressurized air into the first combustion chamber. 
Furthermore Yaakoby (US PG Pub No. 2017/0016327) teaches A linear reciprocating engine comprising: 

a vestibule located external to the first combustion chamber proximate the first end or the second end; 
a piston slidably mounted within the cylinder; 
however the prior art of record fails to show or adequately teach 
a first piston rod portion extending from the piston through the first combustion chamber and into the vestibule, the first piston rod portion including a first passageway flow-connected to an inlet port and at least one first sidewall opening; and 
a second piston rod portion extending from the piston through the second combustion chamber, the second piston rod portion including a second passageway flow-connected to at least one second sidewall opening, 
wherein the first passageway is flow-connected to the second passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747